Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending and are presented for this examination.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/25/2021, 06/29/2021 and 11/10/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Independent claims 1 and 20 are both directed to a method of fabricating a bulk metallic glass based macroscale gear comprising obtaining design parameters of the gear to be formed, selecting a bulk metallic glass that accords with the obtained design parameters, fabricating the gear from the selected bulk metallic glass which merely amounts to data gathering and selecting and therefore is directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no other active processing steps in claims 1 and 20 which adds something significantly more to the abstract idea of claim 1.     In other words, instant claims 1 and 20 recites a general step of fabricating the gear from the selected bulk metallic glass.  However, such fabricating step is not a physical step but rather a conventional step in the gear making art because applicant’s instant application PGPUB paragraph [0004]-[0005] discloses that fabricating a gear from bulk metallic glass is well known in the gear making art. Second, instant claims 1 and 20 required steps of obtaining and selecting are mental steps merely amounts to data gathering and selecting and therefore is directed to an abstract ideas.  Thus, because the step of fabricating is a conventional step and does not add something significant more to the mental steps of obtaining and selecting, it renders 101 rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claimed 2 “anticipated operational setting” is unclear as to what is the defining parameters related with such operational setting.   Since there is no clear definition of such operational setting, instant application required dimension of the gear or Vickers hardness or fracture toughness are all interpreted as anticipated operational setting.
Instant claim 14 recites the limitation "the corresponding anticipated operating condition" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretations
Instant claimed invention is directed to a method of fabricating a bulk metallic glass based macroscale gear which is interpreted as selection of a bulk metallic glass that accords with the design parameters to make a macroscale gear. Second, claimed “macroscale” is interpreted as an inherent property if prior art has either the thickness greater than 3 mm or the diameter greater than 9 mm in view of instant application PGPUB paragraph [0051]).   Third, if prior art discloses a bulk metallic glass which possesses the following three design parameters as required by instant claims 3-8 which are:
Dimension of the gear such that either the thickness greater than 3 mm or the dimeter greater than 9 mm as required by instant claims 1, 3-4 
Resistance of the gear to brittle fracture represented by fracture toughness as required by instant claims 3-6,
Resistance of the gear to standard modes of wear represented by Vickers hardness as required by instant claims 3-4 and 7-8,  
Then prior art disclosed bulk metallic glass is expected to be selected for making claimed macroscale gear.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-12, 14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20130133787) in view of admitted prior art.
 As for claims 1-12 and 19-20, Kim teaches a bulk metallic glass-based amorphous alloy with dimension of the alloy being at least 10 mm.
Because the dimension can refer to thickness (paragraph [0031]), Kim suggests thickness of BMG glass is at least 10 mm which meets instant claim 1 required thickness greater than 3 mm.   Hence, it meets instant claims 3 and 4 required dimension.
Because the alloy has Vickers hardness of at least 532 (paragraph [0057]) and fracture toughness of at least about 40 MPa*m1/2 (paragraph [0058]), thus meeting presently claimed ranges of Vickers hardness and fracture toughness as required by instant claims 6 and 8 respectively.  Since the alloy possesses Vickers hardness and fracture toughness as required by claims 6 and 8, it meets instant claims 5 and 7 respectively.  
Hence, instant claim 2 wherein clause is also met according to claim interpretation above.
Because Kim’s alloy has dimension, Vickers hardness and fracture toughness which are the three design parameters as required by instant application,  Kim’s alloy supports instant claim 1 required selected bulk metallic glass from which the gear will be formed according to claim interpretation above.
Kim does not expressly disclose his bulk metallic glass is used to fabricate a macroscale gear.
Applicant’s admitted prior art (instant application PGPUB background section paragraph [0004]) discloses that gear is desirable to be formed of strong and robust materials. Bulk metallic glass as a relatively new class of material well suited for the fabrication of gears are well known. (instant application PGPUB background section paragraph [0005]
Kim’s BMG glass exhibit high strength, high hardness and high toughness. (paragraph [0005])
Thus, based on the well-known material requirement for gear, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, in view of Kim’s bulk metallic glass alloy possesses dimension, Vickers hardness and fracture toughness as required by instant application, it would have been obvious to one skill in the art, at the time of the invention to select Kim’s bulk metallic glass alloy to make a macroscale gear for the benefit of high strength, high hardness and high toughness with expected success.   Hence, instant claimed steps of obtaining, selecting and fabricating steps would have been obvious in order to use Kim’s bulk metallic glass alloy that accords with the design parameters.
In view of Kim’s Alloy 9 of Table 1 (paragraph [0045]) has Ti 43.33 at%, Zr 21.67 at%, Be 27.5 at%, and Ni 7.5 at%,  it meets instant claim 10 required Ti based alloy, instant claim 11 required TiZrBeX alloy wherein X is a late transition metal, instant claim 12 required atomic percentage of Ti, Zr, Be and combination of all other constituent elements. 
As for claim 14, first, how the gear is anticipated to operate at temperature below 0 degree C is considered an inherent future functional limitation of the gear which is irrelevant to the scope of claim 1 which is directed to a process of making the gear.    In view of Kim’s BMG possessing the design parameters as required by instant claim 1 and is expected to be the selected BMG to make the claimed gear, it is fully capable of being operating at temperature below 0 degree C.
Second, how the selected BMG is characterized by a resistance to brittle failure at the anticipated operating temperature is interpreted as an inherent property of selected BMG.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Claims 1-8, 10-12, 14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20130133787) in view of Fleury (US 2013/0333814).
As for claims 1-8, 10-12, 14, 19-20, Kim discloses instant claimed selected BMG that accords with the design parameter of claimed gear.
Kim does not expressly disclose his bulk metallic glass is used to fabricate a macroscale gear.
Fleury discloses mechanical properties of Ti-based BMG are characterized by a high value of the microhardness and high strength which both are extremely important for applications such as micro-gear for the benefit of reducing the wear. (paragraph [0112])  
Thus, based on the well-known material requirement for gear as disclosed by Fluery, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, given Kim's amorphous alloy is titanium based and possessing the macroscale gear thickness, Vickers hardness and fracture toughness requirement as required by instant claim 1,  it would have been obvious to one skilled in the art, at the time the invention was made, to use the alloy of Kim to make a BMG-based macroscale gear with expected success.


Claims 1-8, 10-13, 14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duan (US 2008/0121316) in view of admitted prior art.
As for claims 1-8, 10-13 and 19-20, Duan discloses an amorphous 8 mm diameter rod of BMG alloy composition Ti40Zr25Be30Cr5. (paragraph [0023][0011][0025][0026][0062][0064][0066]).   Hence, Duan discloses instant claims 1, 3-4 required design parameter which is the dimension of the gear to be formed as well as selected BMG composition as required by instant claims 10-13.
Regarding Vickers hardness and fracture toughness, they are inherent properties of selected BMG. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.
In the instant case, in view of Duan discloses same BMG compositions as required by instant claim 13, instant claims 6 and 8 required Vickers hardness and fracture toughness are expected absent evidence of the contrary.  
Duan does not expressly disclose his bulk metallic glass used to fabricate a macroscale gear.
Applicant’s admitted prior art (instant application PGPUB background section paragraph [0004]) discloses that gear is desirable to be formed of strong and robust materials. Bulk metallic glass as a relatively new class of material well suited for the fabrication of gears are well known. (instant application PGPUB background section paragraph [0005]
Duan’s BMG glass exhibit high strength, high hardness and high toughness. 

Thus, based on the well-known material requirement for gear, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
In the instant case, in view of Dua’s bulk metallic glass alloy possesses compositions, dimension, Vickers hardness and fracture toughness as required by instant application, it would have been obvious to one skill in the art, at the time of the invention to select Duan’s 8 mm diameter rod of BMG alloy composition Ti40Zr25Be30Cr5 to make a macroscale gear for the benefit of high strength, high hardness and high toughness with expected success.   
Hence, instant claimed steps of obtaining, selecting and fabricating steps would have been obvious in order to use Duan’s bulk metallic glass alloy to make a macroscale gear. 
As for claim 14, it is rejected for the same reason set forth in the rejection of claim 14 above.
Claims 1-8, 10-13, 14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duan (US 2008/0121316) in view of Fleury (US 2013/0333814)..
As for claims 1-8, 10-13, 14, 19-20, Duan discloses same BMG compositions as required by instant claim 13, instant claims 6 and 8 required Vickers hardness and fracture toughness. 
Duan does not expressly disclose his bulk metallic glass used to fabricate a macroscale.
Fluery suggests that it would have been obvious to one skilled in the art, at the time the invention was made, to use the alloy of Duan to make a BMG-based macroscale gear with expected success as indicated in rejection of Kim in view of Fluery above.
Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20130133787) in view of admitted prior art/ Fluery as applied to claim 1 above, and further in view of Duan (US 2008/0121316).
As for claim 13, Kim discloses Alloy 10 (Table 1) is Ti30Zr35Be27.5Cu7.5.
Duan discloses an amorphous 8 mm diameter rod of BMG alloy composition Ti40Zr25Be30Cr5. (paragraph [0023][0011][0025][0026][0062][0064][0066]).  
Hence, it would have been obvious to one skill in the art, at the time the invention is made to select Duan’s bulk metallic glass as precursor material to make a macroscale gear for the benefit of high strength, high hardness and high toughness with expected success.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20130133787) in view of admitted prior art as applied to claim 1 above, and further in view of Wu (NPL document “Dry sliding tribological behavior of Zr-based bulk metallic glass).
As for claim 9,  Kim does not disclose pin-on-disk test to determine wear resistance.
Wu discloses the wear of a Zr-based BMG can be studied using pin on disk wear test for high wear application(Abstract and Introduction section).  The use of BMG as gear is for high wear application.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to determine wear resistance using well known pin-on-disk test as disclosed by Wu, in the process of Kim in view of admitted prior art with expected success. 
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Duan in view of admitted prior art/ Fluery as applied to claim 1 above, and further in view of Wu (NPL document “Dry sliding tribological behavior of Zr-based bulk metallic glass).
As for claim 9, it is rejected for the same reason set forth in rejection of claim 9 above.

Claims 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (US 20130133787) in view of admitted prior art/ Fluery as applied to claim 1 above, and further in view of Roberts (NPL document “Cryogenic Charpy impact testing of metallic glass matrix composites”).
As for claims 15-18, Kim does not disclose resistance to brittle failure at the desired temperature is determined by BMG’s Charpy impact energy at testing temperature.
Roberts discloses Charpy impact testing is employed to investigate the effect of low temperature on the impact toughness as illustrated in Figure 1.  Figure 1 illustrate toughness of monolithic BMG decreases approximately linearly as temperature decreases from 300 K (i.e. room temperature) to as low as 100 K. (Page 285 Col 2 paragraph 2)  The impact toughness of the BMG decreases from 300 K at a rate 0.02 J/cm2K.   Hence, Roberts suggests linear relationship of Charpy impact energy as a function of time at 0.02 J/degree C as required by instant claims 17-18.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply the known relationship of Charpy impact energy as a function of temperature as disclosed by Roberts, in the process of Kim in view of admitted prior art in order to select BMG metallic glass based on its correlated threshold Charpy impact energy at room temperature.
Claims 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Duan in view of admitted prior art/ Fluery as applied to claim 1 above, and further in view of Roberts (NPL document “Cryogenic Charyp impact testing of metallic glass matrix composites”).
As for claims 15-18, they are rejected for the same reason set forth in rejection of claims 15-18 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733